— In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Brucia, J.), entered October 1, 1990, which granted the defendant’s motion for a change of venue to Livingston County, and (2) so much of an order of the same court, entered February 8, 1991, as upon renewal and reargument, adhered to the original determination.
Ordered that the appeal from the order entered October 1, 1990, is dismissed, as that order was superseded by the order entered February 8, 1991, made upon renewal and reargument; and it is further,
Ordered that the order entered February 8, 1991, is affirmed insofar as appealed from; and it is further,
*788Ordered that the respondent is awarded one bill of costs.
The plaintiff, a resident of Nassau County, was injured in an automobile accident which occurred in Livingston County and thereafter commenced the instant action in the Supreme Court, Nassau County. The trial court did not improvidently exercise its discretion in granting the defendant’s motion for a change of venue to Livingston County (see, CPLR 510 [3]; Filler v Cornell Univ., 147 AD2d 610; McAdoo v Levinson, 143 AD2d 819; Thomas v Small, 121 AD2d 622). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.